DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US Patent No. 9,830,816) in view of Agarwal et al. (US 2019/0162820).
	Regarding claims 1, 15, and 20, Murray discloses a method and an apparatus for image processing at a vehicle-based wireless device, the method comprising:
	receiving a calibration availability message from a roadside unit identifying one or more calibration characteristics of a calibration object associated with the roadside unit (Col. 4 lines 56-60; e.g., broadcasts validation responses 114 in response to receiving the validation requests 112) and (Col. 4 lines 8-10; e.g., The validation response 114 includes the RSSI and/or RX value, the coordinates of the responding vehicle 102, and the identifier included in the validation requests 112);
	determining one or more sensor characteristics for a sensor of a vehicle and the vehicle (Col. 4 lines 60-65; e.g., see vehicle 100 validates the antenna 104 based upon reception the message 114); and
	performing a calibration procedure to calibrate the sensor based at least in part on the identified one or more calibration characteristics, the measured one or more calibration characteristics, and the one or more sensor characteristics (Col. 5 lines 64 thru Col. 6 line 10; Col. 8 lines 39-50).

	However, Agarwal discloses measuring the one or more calibration characteristics of the calibration object using the sensor while the vehicle is within a defined range of the calibration object (paragraphs [0010], [0015]-[0016]; e.g., the calibration of the sensor 18 may be based on comparing one or more attributes or characteristics of the target 22, hereafter referred to as the detected-attribute 32 that is/are indicated by sensor 18).
	Therefore, taking the teachings of Murray in combination of Agarwal as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to measuring the one or more calibration characteristics of the calibration object using the sensor while the vehicle is within a defined range of the calibration object for advantages of performing calibration while operating on a public roadway, the vehicle does not need to be taken to a specialized facility in order to be calibrated (Agarwal: Abstract).
	Regarding claims 2 and 16, Murray in combination with Agarwal discloses the method and the apparatus of claims 1 and 15, further comprising: transmitting a calibration request message to the roadside unit identifying a type of calibration procedure to be performed (Murray: Col. 4 lines 56-60; see request message 112 sends from vehicle 100 to RSU 110) and (Murray: Col. 8 lines 39-45).

	Regarding claims 4 and 18, Murray in combination with Agarwal discloses the method and the apparatus of claims 1 and 15, wherein performing the calibration procedure comprises: 
	reading a visual display on the calibration object using the sensor, wherein the sensor comprises an image sensor; comparing the visual display to the one or more sensor characteristics for the sensor; and calibrating the sensor based at least in part on the comparing (Murray: Col. 6 lines 10-15; e.g., he antenna calibrator 108 compares a difference between the expected received signal strength (RSSE) and the received signal strength value (RSSV) in the validation response 114).
	Regarding claims 5 and 19, Murray in combination with Agarwal discloses the method and the apparatus of claims 4 and 18, wherein the visual display comprises at least one of an active visual display, a static visual display, or a combination thereof (Murray: Col. 8 lines 11-12).
	Regarding claim 6, Murray in combination with Agarwal discloses the method of claim 1, wherein performing the calibration procedure comprises: transmitting a radio detection and ranging (RADAR) signal to the calibration object (Agarwal: paragraphs [0013], [0023]),
	wherein the sensor comprises a radio frequency (RF)-based proximity and ranging sensor (Murray: Col. 6 lines 65-66);
22 may also receive information from the vehicle to request an alteration of the characteristics of the transmitting signal to allow for a more controlled and extended test to calibrate the vehicle sensors); and
	calibrating the sensor based at least in part on the response RADAR signal (Agarwal: paragraphs [0019], [0023]).
	Regarding claim 7, Murray in combination with Agarwal discloses the method of claim 1, wherein performing the calibration procedure comprises: transmitting a light detection and ranging (LIDAR) signal to the calibration object, wherein the sensor comprises a light-based proximity and ranging sensor; identifying, using the sensor, a three-dimensional (3D) profile of the calibration object based at least in part on a LIDAR signal reflected from the calibration object; and calibrating the sensor based at least in part on the 3D profile (Agarwal: paragraphs [0010]-[0011]).
	Regarding claim 8, Murray in combination with Agarwal discloses the method of claim 1 further comprising: determining, based at least in part on a location of the vehicle, that the vehicle is within the defined range of the calibration object (Murray: Col. 2 lines 54-55; Col. 3 lines 35-40).
	Regarding claim 9, Murray in combination with Agarwal discloses the method of claim 1, further comprising: performing an authentication procedure with the roadside unit based at least in part on the calibration availability message and prior to performing the calibration 
	Regarding claim 10, Murray in combination with Agarwal discloses the method of claim 1, wherein the roadside unit comprises at least one of a multi-purpose traffic light, or a traffic safety node, or a roadside communications node, or a base station, or a different vehicle, or a combination thereof (Murray: Col. 2 liens 45-50; e.g., The RSU 110 may be attached to infrastructure (e.g., traffic signals, buildings, bridges, etc.) or may be a standalone unit) and (Agarwal: paragraph [0009]).
	Regarding claim 11, Murray in combination with Agarwal discloses the method of claim 1, wherein the calibration object comprises at least one of a location marker, or an object having a defined shape, size, color, location, orientation, or movement profile, or an object displaying a defined image, or an object configured to transmit a responsive radio detection and ranging (RADAR) signal, or a combination thereof (Agarwal: paragraphs [0010], [0016]).
	Regarding claim 12, Murray in combination with Agarwal discloses the method of claim 1, wherein the one or more calibration characteristics comprise at least one of a location, or a size, or a shape, or a visual image, or a three dimensional (3D) profile, or a combination thereof (Agarwal: paragraphs [0010], [0016]).
	Regarding claim 13, Murray in combination with Agarwal discloses the method of claim 1, wherein the calibration availability message comprises at least one of a traveler information 
	Regarding claim 14, Murray in combination with Agarwal discloses the method of claim 1, wherein: performing the calibration procedure using the calibration object comprises a subscription-based service (Murray: Col. 5 lines 3-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648